Citation Nr: 9909417	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for chronic sinusitis 
with headaches, to include as due to undiagnosed illness.

4.  Entitlement to service connection for a bilateral elbow 
condition, to include epicondylitis, to include as due to 
undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has active duty from December 1990 to May 1991, 
as well as preceding and subsequent service in the Army 
National Guard.  He served in the Southwest Asia theater of 
operations from January 6, 1991 to May 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 rating decisions by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for kidney stones, and denied claims of entitlement to 
service connection for asthma with fatigue, chronic sinusitis 
with headaches, and bilateral epicondylitis, with all claims 
to include as due to undiagnosed illness.  Based on its 
review of the veteran's claim, and the medical evidence, the 
Board has determined that the issues are more properly stated 
as indicated on the cover page of this decision.

In the veteran's substantive appeal, received by the RO in 
June 1998, the veteran indicated that he desired a hearing 
before the Board in Washington, D.C.  In December 1998, the 
veteran was notified that a hearing had been scheduled for 
February 1, 1999.  Subsequently, the Board received a letter 
from the veteran in January 1999, in which he indicated that 
he would not be able to attend the scheduled hearing, and 
that he wanted the Board to adjudicate his claims without 
rescheduling another hearing.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of a nexus between the 
claimed asthma, chronic fatigue, chronic sinusitis with 
headaches, and bilateral elbow condition, to include 
epicondylitis, and any period of active military service.

3.  The claims file does not contain competent evidence 
showing that the veteran currently suffers from a chronic 
condition involving asthma, chronic fatigue, chronic 
sinusitis with sinus headaches, or a bilateral elbow 
condition, to include epicondylitis, which cannot be 
attributed to a known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The claims for asthma, chronic fatigue, chronic sinusitis 
with sinus headaches and a bilateral elbow condition, to 
include epicondylitis, (on a basis other than due to an 
undiagnosed illness) are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Asthma, chronic fatigue, chronic sinusitis with sinus 
headaches, and a bilateral elbow condition, to include 
epicondylitis, are not undiagnosed illnesses which were  
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the U.S. Court of Veterans Appeals' case law, lay observation 
is competent.  If the chronicity provision is not applicable, 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).
 
The threshold question which must be answered as to this 
issue is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See  Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran's service medical records include examination 
reports, dated in September 1986, August 1990 and March 1991, 
respectively, which show that the veteran's sinuses, lungs, 
and upper extremities were clinically evaluated as normal.  
In "reports of medical history" accompanying each 
examination report, he denied having asthma, sinusitis, 
swollen or painful joints, arthritis, rheumatism, and 
bursitis or a "trick" elbow.  The remainder of the 
veteran's service medical records covering his active duty 
service do not show complaints, treatment or a diagnosis 
involving the claimed conditions.

A medical record from McConnell Air Force Base, dated in 
October 1994, shows treatment for complaints of bilateral 
elbow pain during push-ups.  The relevant assessment was 
elbow pain.  "Physical profile serial reports," dated 
between October 1994 and March 1995, show that the veteran 
was profiled, at least in part, for this condition.  

A record from the Galichia Medial Group (Galichia), dated in 
October 1994, shows that the veteran reported that he had had 
arthritis of the elbow.    

A "five year" examination report, dated in November 1995, 
shows that the veteran was noted to have slight weakness in 
his LUE (left upper extremity) with some discomfort.  A 
history of left elbow tendonitis with alternate weakness and 
discomfort, controlled with ibuprofen, was noted.  In the 
accompanying "report of medical history" the veteran 
indicated that he had had swollen and painful joints, and a 
"trick" elbow, which the examiner described as an "elbow 
problem," with discomfort and some lifting difficulty.  

A VA brain examination report, dated in August 1997, is 
remarkable for notations that the veteran complained of 
bilateral elbow pain.  He also reported that past employment 
included work with computers, and as a mechanic.  Another VA 
examination report, also dated in August 1997, shows that the 
diagnoses were moderate asthma, chronic bilateral 
epicondylitis and chronic allergic rhinitis with sinus 
congestion, and fatigue, which the examiner stated was more 
likely that not secondary to the previously diagnosed 
respiratory conditions.

The claims file contains two lay statements which were 
received by the RO in August 1997.  The veteran's wife stated 
that the veteran was diagnosed with bilateral tendonitis 
after his return from the Persian Gulf, and that he takes 
pain medication for this worsening disorder.  She stated that 
this medication is only effective when the veteran stays away 
from manual tasks.  The second lay statement, from a woman 
identified herein as "B.A.M.," states that she served with 
the veteran beginning in January 1990, and that he was in 
good health at that time.  She further stated that after the 
veteran's return from Southwest Asia, he began to complain of 
bilateral tendonitis. 

A review of the veteran's written statements shows that he 
essentially argues that he has asthma, chronic fatigue, a 
bilateral elbow condition, and sinusitis with headaches as 
the result of physical activity during his service.

The claims for service connection for asthma, chronic 
fatigue, sinusitis with headaches and a bilateral elbow 
condition, to include epicondylitis, must be denied as not 
well grounded because the claims file does not contain 
competent evidence showing that there is a nexus between any 
of the claimed disorders and the veteran's active duty 
service.  The Board further notes that the veteran's service 
medical records covering his active duty service do not show 
treatment for asthma, chronic fatigue, sinusitis with 
headaches, or an elbow disorder.  The first indication of 
treatment for the veteran's sinusitis and asthma are 
contained in McConnell Air Force Base records, which show 
that the veteran was first treated for a sinus condition in 
July 1993, and for asthma in October 1994.  The earliest 
medical records showing symptomatology for asthma and a sinus 
condition are therefore dated approximately two years and two 
months (for a sinus condition) and three years and five 
months (for asthma) after separation from active service.  
The first record of treatment for an elbow condition is dated 
in October 1994, approximately three years and five months 
after separation from service.  The Board has also noted that 
medical records obtained from the veteran's National Guard 
unit show that he was profiled between October 1994 and March 
1995 (at which time his profile became permanent), due to 
conditions that included chronic asthma.  As for the claim 
for chronic fatigue, the veteran's fatigue has been 
characterized as a condition that is secondary to 
(nonservice-connected) respiratory conditions. As a final 
matter, the claims file does not contain any evidence showing 
that the veteran has any of the claimed disabilities as the 
result of an injury sustained during active duty for 
training, or inactive duty training.  See 38 U.S.C.A. §§ 
101(23),(24), 1110.  Accordingly, the claims for asthma, 
chronic fatigue, sinusitis with sinus headaches, and an elbow 
condition, to include epicondylitis, on a direct basis, must 
be denied as not well grounded.

In denying these claims as not well grounded (on a direct 
basis), the Board acknowledges that it has considered and 
denied these aspects of his appeal on a grounds different 
from that of the RO.  However, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
these aspects of his claims were well grounded, the RO 
accorded the claimant greater consideration than his claims 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand these aspects of 
his claims to the RO for consideration of the issue of 
whether they are well grounded would be pointless and, in 
light of the law cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the Court 
of Veterans Appeals has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

The only evidence suggesting a relationship between any 
current disability and a period of active duty are the lay 
statements, and the veteran's own statements, to this effect.  
Although these lay statements represent evidence of 
continuity of symptomatology, without more, they are not 
competent evidence which relates the claimed conditions to 
service.  Savage, supra.  Hence, this evidence, by itself, 
does not provide a factual predicate upon which service 
connection may be granted.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
must be denied. 

In other words, medical evidence of a link between asthma, 
chronic fatigue, an elbow condition, and sinusitis with sinus 
headaches, to service is needed to render the claims well-
grounded.  The Board views this discussion as sufficient to 
inform the veteran of the elements necessary to well-ground 
his service connection claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


II.  Undiagnosed Illness

Pursuant to 38 C.F.R. § 3.317, service connection may be 
established for chronic disability resulting from undiagnosed 
illness which cannot be attributed to any know clinical 
diagnosis and which became manifest either during active 
service in the Southwest Asia theater or operations during 
Persian Gulf war, or to a degree of 10 percent or more not 
later than December 31, 2001.  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R.      § 3.317.

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of these 
claims.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in February 1996 
the RO sent a request for medical records to Joel Sabangan, 
M.D. (whom the veteran identified as a treating physician) 
and records were received from Dr. Sabangan shortly 
thereafter.  In March 1996, the RO received service medical 
records from the veteran's National Guard unit.  In July 
1997, the RO sent the veteran a letter requesting that he 
forward all additional medical evidence which may be relevant 
to his claims, as well as any documentation showing time lost 
from work, changes in physical appearance, changes in 
physical abilities, and changes in mental and emotional 
attitude.  Also, that same month the RO sent a letter to the 
veteran's wife requesting additional information.  In 
addition, two lay statements have been received.  In summary, 
a review of the claims file shows that the RO has obtained 
all identified records of treatment.  Based on the foregoing, 
the Board finds that no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

The veteran's service medical records include an examination 
report, dated in March 1991, which shows that the veteran's 
nose, sinuses and lungs were clinically evaluated as normal.  
In the "reports of medical history" accompanying the 
examination report, he denied having swollen or painful 
joints, frequent or severe headaches, nose trouble, 
sinusitis, and asthma, as well as arthritis, rheumatism, 
bursitis, and a "trick" elbow.  A record of medical care, 
dated in May 1991, shows that the veteran denied having 
fatigue or a sinus infection.

As stated previously, the first indication of treatment for 
the veteran's sinusitis and asthma are contained in McConnell 
Air Force Base records, which show that the veteran was first 
treated for a sinus condition in July 1993, and for asthma in 
October 1994.  Service medical records include several 
"physical profile serial reports" which show that the 
veteran was profiled beginning in October 1994 due to chronic 
asthma and bilateral tendonitis of the elbows.

A record from Galichia, dated in October 1994, shows 
treatment for complaints of congestion, sinus drainage, as 
well as respiratory complaints dating back to 1991.  The 
diagnosis was nocturnal asthma.

A VA examination report, dated in August 1997, is remarkable 
for a notation that the veteran denied problems with fatigue.  
The report contains diagnoses that include "moderate asthma 
both exercise-induced and nocturnal asthma," and chronic 
allergic rhinitis with sinus congestion.  The examiner also 
noted that the veteran's fatigue was more likely than not 
secondary to respiratory conditions.  An August 1997 VA ear, 
nose and throat examination report contains diagnoses that 
include recurrent nonspecific rhinitis and sinusitis.

A VA examination report, dated in December 1997, is 
remarkable for a notation that the veteran does not have a 
recurrent headache except as part of a sinus condition. 

A review of the veteran's written statements, in particular 
an April 1998 letter, shows that he essentially asserts that 
he has asthma, chronic fatigue, chronic sinusitis with sinus 
headaches, and a bilateral elbow condition due to an 
undiagnosed illness.  He stated that his symptoms began in 
1992, and that they are the result of his service in 
Southwest Asia, to include the result of a reaction to 
administration of Anthrax vaccine or Pyridostigmine Bromide 
tablets, as well as exposure to smoke from oil well fires.  

The Board initially notes that the claims file contains 
several medical reports that attribute the veteran's symptoms 
to specific disease processes.  Specifically, the veteran has 
been diagnosed with asthma, rhinitis, sinusitis, and 
bilateral epicondylitis.  In addition, a VA physician has 
indicated that his fatigue is related to his respiratory 
conditions.  Moreover, the veteran himself has submitted no 
objective evidence, whether medical or non-medical, to show 
that he has an undiagnosed illness from his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In other words, the claims file does not contain a 
competent medical opinion indicating that the veteran has a 
chronic condition involving asthma, chronic fatigue, chronic 
sinusitis with sinus headaches, or a bilateral elbow 
condition, that is due to an undiagnosed illness which exists 
as a separate disability, and it is clear from the medical 
record that there are no objective indications capable of 
independent verification within the meaning of 38 C.F.R. 
§ 3.317 to otherwise allow for attributing the veteran's 
complaints of asthma, chronic fatigue, chronic sinusitis with 
sinus headaches, or a bilateral elbow condition, to an 
undiagnosed illness.  The Board therefore finds that the 
preponderance of the evidence shows that the veteran does not 
have asthma, chronic fatigue, chronic sinusitis with sinus 
headaches, or a bilateral elbow condition due to an 
undiagnosed illness, and to the extent the appellant's claims 
are based on this theory, they must be denied. 

In reaching the decisions on the veteran's claims under 
38 C.F.R. § 3.317, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for asthma, chronic 
fatigue, chronic sinusitis with sinus headaches, and a 
bilateral elbow condition, to include epicondylitis, is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

